DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 02/16/2022 has been entered and fully considered. Claims 1-20 remain pending in the application, where the none of the claims has been amended.


Response to Arguments

2- Applicants’ arguments, filed on 02/16/2022, with respect to the rejection(s) of the pending claims under 35 USC §102, and as set forth in the non-final office action mailed on 11/19/2021,have been fully considered but are found not persuasive.

3- Here is a brief response to the Arguments presented by the Applicants to explain further the rationale behind the new rejections and the Examiner’s interpretations.
4- Applicants argue in their response (pp. 6-10) that Diekmann fails to anticipate the claimed invention of the independent claim 1, and more specifically that the prior art fails to disclose “wherein the sample filter component is positioned coaxially with the reference filter component”.
The Examiner respectfully disagrees with Applicants and reiterates that Diekmann teaches in Figs. 1-2 and for ex. in ¶ 26 wherein the detector arrangement of the Figures is located centrally symmetrically to the central longitudinal axis, i.e. clearly interpreted that the 

    PNG
    media_image1.png
    136
    921
    media_image1.png
    Greyscale

	To possibly overcome the prior art used, the claimed invention has to clearly pertain to one of the embodiments disclosed in the actual application with perhaps a specific clarifying of the light path through the two filters and towards the receiver elements. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

5- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

6- Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Diekmann et al. (PGPUB No. 2002/011568, cited by Applicants).

As to claim 1, Diekmann teaches a gas detecting device (Fig. 1 for ex. and Abstract) comprising a receiver element (combination of 3/4/5/6), wherein the receiver element comprises a sample filter component (5) and a reference filter component (3), wherein the sample filter component is positioned coaxially with the reference filter component (Figs. 1-2 and ¶ 10-11, 26, 28, 30-32).  
As to claims 2-3, Diekmann teaches the gas detecting device of claim 1, wherein the sample filter component comprises a sample optical filter (5) configured to pass a first portion of infrared light within a first wavelength range, wherein the reference filter component comprises a (claim 3) wherein the first wavelength range is based at least in part on an absorption wavelength range associated with a target gaseous substance (Abstract, ¶ 8-10, 13, 31, 39).  

As to claims 4-5, Diekmann teaches the gas detecting device of claim 2, wherein the first wavelength range at least partially overlaps with the third wavelength range; (claim 5) wherein the first wavelength range is between the second wavelength range and the third wavelength range (¶ 13, 19, 31, 37 for ex.; if there is overlap, an arbitrary part of the overlapping range related to the first range is considered between two ranges, within the overlapping range, but situated on both sides of the first range).  

As to claim 6, Diekmann teaches the gas detecting device of claim 2, wherein the receiver element further comprises: a sample detector (6/11/12) component comprising a sample infrared light detector (6) configured to generate a first light intensity indication corresponding to the first portion of the infrared light within the first wavelength range (Abstract, ¶ 8-11, 26, 28 for ex.); and a reference detector component (4/10/12) comprising a reference infrared light detector (4) configured to generate a second light intensity indication corresponding to the second portion of the infrared light within at least one of the second wavelength range or the third wavelength range  (Abstract, ¶ 8-11, 13, 19, 26, 28, 31 for ex.).  

As to claims 7-8, 11, Diekmann teaches the gas detecting device of claim 6, wherein the sample infrared light detector of the sample detector component is positioned coaxially with the sample claim 8) wherein the reference infrared light detector of the reference detector component is positioned coaxially with the reference optical filter of the reference filter component; (claim 11) wherein the sample optical filter of the sample filter component, the sample infrared light detector of the sample detector component, the reference optical filter of the reference filter component, and the reference infrared light detector of the reference detector component are positioned coaxially with each other (Figs. 1-2 and ¶ 10-11, 26, 28, 30-32).  

As to claim 9, Diekmann teaches the gas detecting device of claim 6, wherein the sample optical filter of the sample filter component is positioned between the sample infrared light detector of the sample detector component and the reference infrared light detector of the reference detector component (Fig. 1).  
As to claim 10, Diekmann teaches the gas detecting device of claim 6, wherein the reference optical filter of the reference filter component is positioned between the sample optical filter of the sample filter component and the reference infrared light detector of the reference detector component (Fig. 2).  

As to claim 12, Diekmann teaches the gas detecting device of claim 1, wherein the gas detecting device further comprises a transmitter element, wherein the transmitter element comprises an infrared light source component configured to generate infrared light on a first optical path at a first light direction, wherein the receiver element is positioned on the first optical path at the first light direction (Figs. 1, 2 and ¶ 8-10, 26). 

As to claim 13, Diekmann teaches the gas detecting device of claim 12, wherein the receiver element comprises a mirror component positioned on the first optical path at the first light direction and configured to direct the infrared light to a second optical path at a second light direction (¶ 10-11 for ex.; the system of Figs. 1 or 2 is inside an internally reflecting tube with reflection surfaces, i.e. mirror reflecting light between optical paths ending up on the detectors).  

As to claims 14-15, Diekmann teaches the gas detecting device of claim 13, wherein the receiver element comprises a sample detector (6 or 4) component, wherein the sample filter component and the sample detector component are positioned on the second optical path at the second light direction (Figs. 1-2 and ¶ 10-11, 26, 28, 30-32).  

As to claim 16, Diekmann teaches the gas detecting device of claim 14, wherein the sample filter component is configured to pass a first portion of the infrared light within a first wavelength range, wherein the sample detector component is configured to generate a first light intensity indication corresponding to the first portion of the infrared light within the first wavelength range (Abstract, ¶ 8-11, 13, 19, 26, 28, 31, 39 for ex.)

As to claims 17-20, Diekmann teaches the gas detecting device of claim 16, wherein the sample filter component is configured to direct a second portion of the infrared light outside the first wavelength range to a third optical path at a third light direction ; (claim 18) wherein the receiver element comprises a reference detector component (4 or 6), wherein the reference filter component and the reference detector component are positioned on the third optical path at the third light direction (given the explications in claim 3, the multiple reflections within the rd, 4th, …etc directions, with the functionality of the sample filter explained in ¶ 8-11, 13, 19, 26, 28, 31 for ex.); (claim 19) wherein the reference detector component is positioned coaxially with the reference filter component (Figs. 1-2); (claim 20) wherein the reference filter component is configured to pass a third portion of the infrared light within one of a second wavelength range or a third wavelength range, wherein the reference detector component is configured to generate a second light intensity indication corresponding to the third portion of the infrared light within one of the second wavelength range or the third wavelength range (Abstract, ¶ 8-11, 13, 19, 26, 28, 31, 39 for ex.)

Conclusion

The Applicants are invited to contact the Examiner to examine any options of overcoming the prior art used and cited, before filing a new reconsideration request.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/